Citation Nr: 0401387	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from May 1945 to 
August 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in October 2002.  After receiving a 
statement of the case in January 2003, the appellant 
perfected his appeal to the Board by timely filing a 
substantive appeal in February 2003.  

The issue of entitlement to service connection for a lung 
disorder is the subject of a remand that follows the Board's 
decision as to the other issues on appeal.  


FINDINGS OF FACT

1.  A back disability is not shown to have been present in 
service or until many years after service, and is not 
otherwise related to service.  

2.  Right ear hearing loss is not shown to have been present 
in service or until many years after service, and is not 
otherwise related to service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
wartime service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  

2.  Right ear hearing loss was not incurred in or aggravated 
by wartime service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The January 2003 statement of the case advised the appellant 
of the laws and regulations pertaining to his claims of 
entitlement to service connection for a back disability and 
right ear hearing loss.  That documents informed the 
appellant of the evidence of record and explained the reasons 
and bases for denial.  He was specifically informed that 
service connection was being denied because the evidence did 
not show that his current back disabilities and right ear 
hearing loss were related to his military service.  The 
statement of the case made it clear to the appellant that in 
order to prevail on his service connection claims, he needed 
to present medical evidence establishing a nexus between 
service and his current back disabilities and right ear 
hearing loss.  The RO sent a letter to the appellant dated in 
December 2001 that informed him as to what action he needed 
to take and what action the RO would take on his claims.  
Specifically he was told that he needed to submit evidence 
showing that he had a back disability and right ear hearing 
loss that were related to service.  Accordingly, the 
requirements regarding the duty to notify have been met.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent medical records reflecting the current conditions 
of the veteran's hearing loss and back disability.  As to the 
medical record for the period between service in 1946 and the 
late 1980's, the veteran advised in February 2002 that no 
such records were available.  Under this circumstances, it is 
apparent that no additional evidentiary development is 
warranted since the file contains the medical records from 
service and comprehensive information regarding the current 
relevant disabilities.  Moreover, as will be further 
explained below, an examination of the veteran is unnecessary 
since the most probative evidence fails to show the presence 
of the claimed disabilities until decades after service, and 
therefore, an examination or medical opinion addressing these 
service connection claims is not needed to make a decision.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  




Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and arthritis or sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  


I.  A Back Disability

The appellant asserts that his current back disabilities are 
related to a back injury he sustained from lifting boxes 
during service.  In a February 2002 statement, he indicated 
that physicians who treated him between 1946 and 1992 told 
him that his back pain was caused by scar tissue and, 
therefore, did not show up on X-rays.  He also reported in 
the February 2002 statement that the medical records from 
1946 to 1992 were unavailable; the physicians had either 
closed their offices or destroyed his records because he 
moved away.  

The appellant's service medical records do not reveal any 
complaint, finding, or treatment for a back disability.  The 
August 1946 separation examination report indicated that 
evaluation of the spine revealed normal findings.  

Private medical records submitted by the appellant include a 
November 1987 cervical spine X-ray report that revealed 
findings of disc disease and degenerative arthritis, and 
records from private physicians and a physical therapist, 
dated between August 1993 and November 2002, that show 
treatment for cervical and lumbar spine disabilities, 
including lumbar surgery in June 2000.  A November 1994 
record from D. G. Wegener, M.D., noted that the appellant had 
been treated since August 1993 for right lower cervical and 
right arm pain and that cervical spine X-rays in August 1993 
had revealed degenerative disc disease with degenerative 
changes.  An October 1999 record from J. M. MacNaughton, 
M.D., noted that the appellant presented for evaluation of 
his lumbar spine problem that had had an atraumatic onset 
three to four months before.  

The appellant submitted three October 2002 lay statements, 
two longtime friends and one from his spouse, which described 
his complaints of back pain since service and which indicated 
that he had not had any back problems prior to service.  

In an October 2002 statement, a physical therapist indicated 
that she had been treating the appellant since October 1999 
for severe lower back pain, and that it was as likely as not 
that the job he had early in his military service, lifting 
heavy boxes, weakened his lower back and predisposed him to 
the lower back problems that he currently experienced.  

In a November 2002 letter to the appellant, R. E. Finelli, 
M.D., indicated that the appellant had given a history of 
back injury and complaints of lumbosacral pain in service, 
with some post service treatment by physicians in 
Elizabethton, the records of which the veteran reported, were 
destroyed.  Dr. Finelli acknowledged that lumbosacral strain 
early in life can continue throughout life, but because there 
were no records of the veteran's original complaints the 
"strongest" statement he could make was that the veteran 
"predisposed [his] back to future problems from [his] 
original injuries in the Navy based on your history."  

The Board notes that there is no medical evidence of any back 
disability in service or for several decades after service.  
The initial finding of arthritis in the back was noted in the 
November 1987 cervical spine X-ray.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is not required to accept 
doctors' opinions that are based upon a veteran's recitation 
of medical history.  Godfrey v. Brown, 8 Vet. App. 113 
(1995); see also Owens v. Brown, 7 Vet. App. 429 (1995).  The 
Board in particular notes that the Court has held that a 
medical opinion is "immaterial" in circumstances in which 
there was no indication that the physician had reviewed any 
relevant medical records that would have enabled him to form 
an opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board is not bound to accept the opinions of two medical 
persons who indicated that the appellant's back was 
predisposed to future problems as a result of injuries in 
service.  There is no contemporaneous record of an in-service 
injury and the examination of the veteran at the time of his 
discharge from service affirmatively showed the veteran's 
spine was normal.  The conclusions offered by these medical 
personnel were based on history provided by the appellant, 
which was unsupported by clinical evidence, and, therefore, 
they may be considered merely hypothetical.  Those persons, a 
physical therapist and a physician, offered their opinions 
more than 50 years after the appellant's separation from 
service.  They necessarily relied on history as related by 
appellant, which is not shown to be supported by any 
objective medical evidence.  Their diagnoses can be no better 
than the facts alleged by the appellant.  Coghill v. Brown, 8 
Vet. App. 342 (1995);  Swann v. Brown, 5 Vet. App. 229 
(1993).  Because they relied upon the appellant's account of 
his medical history and service background, which is not 
borne out by the service medical records or medical records 
of claimed treatment for many years after service, their 
medical opinions were based on an inaccurate factual premise 
and have no probative value.  

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest any current 
disability of the back which can be attributed to an in-
service injury.  In so deciding, the Board has considered the 
appellant as competent to describe his back symptoms before, 
during, and after service.  However, his lay statements of 
similarity of in-service and postservice back problems, and 
the statements from his spouse and two friends concerning his 
back problems since service, are insufficient to provide the 
medical nexus necessary to establish service connection.  
Indeed, the statements from the veteran's friends offer no 
description of any complaints between service and the dates 
of their statements, a period of more than half a century.  
Likewise, the statement from the veteran's spouse is so 
vague, accounting for a span of a half century by simply 
stating, ...[t]he condition continued to bother him and finally 
on June 19, 2000, he had lower back surgery...," as to offer 
little to counter the silence of any relevant complaint or 
finding in the service medical records and the absence of any 
post service medical record of any relevant complaints for 
several decades.  See Clyburn v. West, 12 Vet. App. 296 
(1999) (lay statements of similarity of in-service and post- 
service orthopedic symptoms are insufficient to provide a 
medical nexus).  In view of the foregoing, the Board must 
deny the claim as the preponderance of the evidence weighs 
against a finding of service connection for a back 
disability. The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While there is current diagnosis of cervical and lumbar spine 
disability, the Board declines to obtain a medical nexus 
opinion with respect to the claim of entitlement to service 
connection for a back disability because there is no 
probative evidence that the appellant has any back disability 
that is related to service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of any 
mention of back disability in the service medical records or 
for several decades following service, any opinion relating 
the current back disability to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2003).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

While the appellant has offered his own arguments to the 
effect that he believes he has a back disability that is due 
to a back injury that occurred during his military service, 
he has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has a back 
disability that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Right Ear Hearing Loss

The appellant argues that his right ear hearing loss 
developed as a result of exposure to acoustic trauma from the 
firing of large guns on his ship.  

Service medical records show no complaint, finding, or 
treatment for hearing loss.  The August 1946 separation 
examination noted that the appellant's hearing in each ear 
was 15/15 for whispered voice.  

Service personnel records indicate that the appellant's rate 
at discharge was Yeoman Third Class, and that he served on 
two attack transports- the U.S.S. Telfair (APA-210), from 
August 5, 1945, to July 20, 1946, and the U.S.S. Neshoba 
(APA-216), from July 20, 1946, to August 6, 1946.  

The initial clinical manifestation of hearing loss was 
documented by private audiological evaluation in October 
2002.  The audiologist noted that the appellant gave a 
history of long-standing hearing loss accompanied by 
continuous tinnitus, which he attributed to noise exposure as 
a gunner in the Navy, and which had prevented him from 
comfortably using a telephone at his right ear and had caused 
trouble sleeping and concentrating due to the tinnitus.  The 
diagnoses were mild, high frequency, sensorineural hearing 
loss in the left ear and mild to moderate, mixed hearing loss 
in the right ear.  The audiologist stated that it was 
possible that the underlying sensorineural component to the 
hearing loss in the right ear was due to the appellant's 
military noise exposure as reported by him, and that the 
conductive component to the hearing loss could have been 
caused by any number of factors, including trauma or middle 
ear disease.  

As noted above, the Board is not required to accept doctors' 
opinions that are based upon a veteran's recitation of 
medical history (Godfrey v. Brown, 8 Vet. App. 113; Owens v. 
Brown, 7 Vet. App. 429), and a medical opinion is 
"immaterial" in circumstances in which there was no 
indication that the medical person had reviewed any relevant 
medical records that would have enabled him to form an 
opinion on service connection on an independent basis (Elkins 
v. Brown, 5 Vet. App. 474, 478).  

The Board is not required to accept the opinion of the 
audiologist who gave a general conclusion based on history 
provided by the appellant, which was unsupported by clinical 
evidence.  The audiologist made his conjecture more than 50 
years after the appellant's separation from service, relying 
on history provided by appellant that is not shown to be 
supported by any objective medical evidence or military 
record.  Therefore, his opinion can be no better than the 
facts alleged by the appellant.  Coghill v. Brown, 8 Vet. 
App. 342; Swann v. Brown, 5 Vet. App. 229.  Inasmuch as the 
audiologist relied upon the appellant's account of his 
medical history and service background, which is not borne 
out by the service medical records or any complaint of right 
ear hearing loss for 56 years following service, his opinion 
was based on an inaccurate factual premise and has no 
probative value.  

Because there is no medical evidence of right ear hearing 
loss in service or for several decades after service, the 
Board finds, by a preponderance of the evidence, that the 
appellant does not manifest any current right ear hearing 
loss which can be attributed to an in-service injury or 
disease.  In so deciding, the Board has considered the 
appellant as competent to describe his acoustical abilities 
before, during, and after service.  However, his lay 
statements of similarity of in-service and postservice 
hearing problems, are insufficient to provide the medical 
nexus necessary to establish service connection.  Clyburn v. 
West, 12 Vet. App. 296.  Because the Board finds that the 
preponderance of the evidence weighs against a finding of 
service connection for right ear hearing loss, the claim must 
be denied, and the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49.  

While there is current diagnosis of mixed hearing loss in the 
right ear, the Board declines to obtain a medical nexus 
opinion with respect to the claim of entitlement to service 
connection for right ear hearing loss because there is no 
probative indication that the hearing loss is related to 
service.  See Charles v. Principi, 16 Vet. App. 370.  In the 
absence of any mention of hearing loss in the service medical 
records or for several decades following service, any opinion 
relating the current right ear hearing loss to service would 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
38 C.F.R. § 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

While the appellant has offered his own arguments to the 
effect that he believes he has hearing loss in his right ear 
that resulted from exposure to acoustic trauma in service, he 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has right ear 
hearing loss that is related to military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492.  


ORDER

Service connection for a back disability is denied.  

Service connection for right ear hearing loss is denied.  


REMAND

The appellant filed a claim of entitlement to service 
connection for a lung disorder in October 2002, which the RO 
denied in a January 2003 rating decision.  The Board finds 
that a February 2003 statement from the appellant indicates 
disagreement with the January 2003 rating decision and, 
therefore, should be construed as a notice of disagreement 
with the denial of service connection for a lung disorder.  
The Court has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue must be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Review of the claims file 
reveals that the RO has not issued a statement of the case on 
the appellant's claim for service connection for a lung 
disorder.  

Accordingly, this issue is REMANDED for the following 
actions:  

1.  The RO should issue the appellant and 
his representative a statement of the 
case with regard to the appellant's claim 
of entitlement to a service connection 
for a lung disorder.  They should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the statement of the case, in 
order to perfect the claim and thereby 
place it within the jurisdiction of the 
Board.  

2.  The RO must review the claims file 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim for service connection 
for a lung disorder, what evidence VA 
will develop, and what evidence he must 
furnish.  

Thereafter, if this matter continues to be denied and an 
appeal is timely perfected, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been  remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



